This case was affirmed at a previous day of this term, and now comes before us on motion for rehearing. Appellant insists upon two grounds for the granting of his motion for rehearing: (1) That the court erred in holding the action of the trial court was correct in refusing to permit Dr. Worsham to testify that Mrs. Rosa Cannon, wife of appellant, was subject to insane delusions; (2) the court erred in holding there was no manslaughter in this case.
We have carefully read appellant's motion, and his able brief and argument in support thereof, and are of opinion there no error in the previous holding of this court.
We note, as appellant states, we base the original opinion as to the testimony of Dr. Worsham in reference to Mrs. Rosa Cannon upon the fact that the bill fails to state the object and purpose for which this testimony was offered. Appellant strenuously insists that the bill does show such object and purpose. Conceding that his insistence is correct, still we do not think the testimony would have been admissible. The sanity or insanity of appellant's wife could not throw any light upon the mental status of appellant. The drugs and narcotics claimed to have been used by appellant's wife may have had a more injurious effect upon her mental condition than it did upon appellant, and we do not think it would be admissible to show that one person was insane from the use of drugs, and for that reason some other person was insane simply from the use of such drugs. This would be the case, even if the proof showed they used the same amount of drugs for the same length of time, and certainly this would be the rule where there is no proof as to the relative physical resistance of the different parties using the drugs as to the effect of such drugs. Furthermore, it would certainly be true, when there is no proof that they used the same amount of drugs or for the same length of time. Without elaborating upon the proposition, we believe that many of the reasons urged by the learned trial court for the exclusion of this testimony were correct.
The second ground of his motion is with reference to the issue of manslaughter being raised by the testimony. The evidence presents the issue of murder in the first or second degree, or insanity, as charged by the court. If appellant at the time he slew deceased was laboring under a delusion, and such delusion deprived him of the capacity to know right from wrong, he was insane. There is no grade of delusion that mitigates crime. In other words, a party can not be half insane. He is either sane or insane. As aptly said: "Insanity never operates as mitigation of a homicide, as it goes only to the punishment, and not to the character of the act itself; and its only effect is to exempt the slayer from the punishment prescribed for the homicide, without exonerating him from the charge of committing it." 9 Am. and Eng. *Page 497 
Enc. of Law, 615. The rule is stated in United States v. Lee, 54 American Decisions, 293, as follows: "That there is no grade of insanity sufficient to acquit of murder, but not of manslaughter; but above and beyond that the prayer is inconsistent with his, is incongruous, and radically vicious. It rests upon the idea there is a grade of insanity not sufficient to acquit the party of the crime of manslaughter, and yet sufficient to acquit him of the crime of murder. The law does not recognize any such discretion as that in the forms of insanity. The rule of law is very plain that, in order that the plea of insanity shall prevail, there must have been that mental condition of the party which disabled him from distinguishing between right and wrong in respect to the act committed." This is to say, in another way, that a person can not be half insane. Spencer v. State, 69 Md. 28, 13 Atl. Rep., 809; 3 Whitthaus  B. Med. Jur., p. 421. The motion for rehearing is accordingly overruled.
Motion overruled.